DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4 & 8, 15-18, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Silfvast (US 9,514,723 B2).


Claim 1, the art as in Silfvast et al. disclosed of a distributed audio mixing system, comprising: a transmitter configured to transmit a set of parameters from a local location to one or more remote locations away from the local location for, at each of the one or more remote locations, one or more remote audio sources to be processed according to the parameters to produce respective one or more remote audio mixes (fig.3 (328); fig.5 (network); col.4 line 15-35 & col.9 line 10-25).

But the art although disclose of the remote nodes and communication, it never limit of such locations as being miles away from another, but one of the ordinary skills in the art could have modified of the communication being away by adding such specific as the locations as being miles away from another for same expected result for enabling various user’s to mixed at distance from one another.

 The prior art further disclose of such audio mixer configured to process or control process of one or more local audio sources according to the parameters to produce a local audio mix (fig.3 (326); fig.5 (504); col.9 line 15-30);  a receiver configured to receive the one or more remote audio mixes (fig.3 (328); col.4 line 15-35 & col.9 line 10-25/each apparatus has such network to receive sub audio mixes); and the audio mixer or a second audio mixer configured to locally sum the one or more remote audio mixes to the local audio mix to obtain a final audio mix (fig.5 (504); col.5 line 1-12/the submix from remote is sent to mixer for mixing with other mixers).  

2. The distributed audio mixing system of claim 1, comprising: the transmitter or a second transmitter configured to transmit the local audio mix to the one or more remote locations for, at each of the one or more remote locations, remotely summing the one or more remote audio mixes to the local audio mix to obtain the final audio mix (col.5 line 1-12; col.17 line 40-60).  

3. The distributed audio mixing system of claim 1, wherein the set of parameters includes configuration parameters and operating parameters (col.4 line 15-20; col.17 line 40-60).   

4. The distributed audio mixing system of claim 1, comprising: one or more translators configured to, prior to or after the set of parameters is transmitted from the local location to the one or more remote locations, translate a first version of the parameters as produced by the audio mixer or other equipment at the local location to a second version of the parameters usable by equipment at the one or more remote locations (col.11 line 50-67).  

8. The distributed audio mixing system of claim 7, but the art never specify as wherein the second node is at least multiple miles away from the first node, but one of the ordinary skills in the art could have modified of the communication with nodes as being away by adding such specific as the locations as being miles away from another for same expected result for enabling various user’s to mixed at distance from one another.
 
Claim 15, the prior art disclosed of  a distributed audio mixing method, the method comprising: transmitting a set of parameters from a local location to one or more remote locations at least multiple away from the local location for, at each of the one or more remote locations, one or more remote audio sources to be processed according to the parameters to produce respective one or more remote audio mixes (fig.3 (328); fig.5 (network); col.4 line 15-35 & col.9 line 10-25).

But the art although disclose of the remote nodes and communication, it never limit of such locations as being miles away from another, but one of the ordinary skills in the art could have modified of the communication being away by adding such specific as the locations as being miles away from another for same expected result for enabling various user’s to mixed at distance from one another.

 The art further disclose of processing one or more local audio sources according to the parameters to produce a local audio mix(fig.3 (326); fig.5 (504); col.9 line 15-30);   receiving the one or more remote audio mixes (fig.3 (328); col.4 line 15-35 & col.9 line 10-25/each apparatus has such network to receive sub audio mixes); and locally summing the one or more remote audio mixes to the local audio mix to obtain a final audio mix(fig.5 (504); col.5 line 1-12/the submix from remote is sent to mixer for mixing with other mixers).  
  

16. The distributed audio mixing method of claim 15, comprising: transmitting the local audio mix to the one or more remote locations for, at each of the one or more remote locations, remotely summing the one or more remote audio mixes to the local audio mix to obtain the final audio mix (col.5 line 1-12; col.17 line 40-60).    

17. The distributed audio mixing method of claim 15, wherein the set of parameters includes configuration parameters and operating parameters (col.4 line 15-20; col.17 line 40-60).   

18. The distributed audio mixing method of claim 15, wherein the transmitting the set of parameters from the local location to the one or more remote locations includes translating a first version of the parameters as produced by equipment at the local location to a second version of the parameters usable by equipment at the one or more remote locations (col.11 line 50-67).     

The claim(s) 22 which in substance disclose of the same limitation as in 8 has been analyzed and rejected accordingly. 
 


Claim(s) 5-6 & 19-20, 13-14, 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silfvast (US 9,514,723 B2) and Menke et al. (US 9,584,917 B2).

5. The distributed audio mixing system of claim 1, but the art never specify as wherein the receiver is configured to receive identity information of the one or more remote audio sources, and location information of the one or more remote audio sources is either expressly included in the identity information or derivable from the identity information.  

	But it shall be noted Menke et al. disclose of the similar concept of implementing such receiver is configured to receive identity information of the one or more remote audio sources, and location information of the one or more remote audio sources is either expressly included in the identity information or derivable from the identity information (col.4 line 7-30). Thus, one of the ordinary skills in the art could have modified such prior art by adding the receiver is configured to receive identity information of the one or more remote audio sources, and location information of the one or more remote audio sources so as to ascertained of the audio signal source among the plurality of received audio signal sources. 

Claim 19, the distributed audio mixing method of claim 15, but the art never specify as wherein the receiving the one or more remote audio mixes includes receiving identity information of the one or more remote audio sources, and location information of the one or more remote audio sources is either expressly included in the identity information or derivable from the identity information.  

	But it shall be noted Menke et al. disclose of the similar concept of implementing such wherein the receiving the one or more remote audio mixes includes receiving identity information of the one or more remote audio sources, and location information of the one or more remote audio sources is either expressly included in the identity information or derivable from the identity information (col.4 line 7-30). Thus, one of the ordinary skills in the art could have modified such prior art by adding the receiver is configured to receive identity information of the one or more remote audio sources, and location information of the one or more remote audio sources so as to ascertained of the audio signal source among the plurality of received audio signal sources.

Claim 6, the distributed audio mixing system of claim 1,  but the art lacked of the specific as wherein the receiver or a second receiver is configured to continuously or periodically receive location information of the one or more remote audio sources as location of one or more of the one or more remote audio sources changes from a first remote location of the one or more remote locations to a second remote location of the one or more remote locations. 

	But the art disclose of such receiver or a second receiver is configured to continuously or periodically receive location information of the one or more remote audio sources as location of one or more of the one or more remote audio sources changes from a first remote location of the one or more remote locations to a second remote location of the one or more remote locations (col.4 line 7-30 & col.5 line 28-55). Thus, one of the ordinary skills in the art could have modified such prior art by adding the receiver or a second receiver is configured to continuously or periodically receive location information so as to be ascertained of the audio signal source at designated location.

The claim(s) 20 which in substance disclose of the same limitation as in 6 has been analyzed and rejected accordingly. 

Claim 13, the distributed audio mixing system of claim 7, but the art never specify as wherein transmitting the first audio mix to the second node and transmitting the second audio mix to the first node includes transmitting identity information of the first set of audio sources and the second set of audio sources, respectively, and node information of the first set of audio sources and the second set of audio sources is either expressly included in the identity information or derivable from the identity information. 

	But it shall be noted Menke et al. disclose of the similar concept of implementing such transmitting the first audio mix to the second node and transmitting the second audio mix to the first node includes transmitting identity information of the first set of audio sources and the second set of audio sources, respectively, and node information of the first set of audio sources and the second set of audio sources is either expressly included in the identity information or derivable from the identity information (col.4 line 7-30). Thus, one of the ordinary skills in the art could have modified such prior art by adding the transmitting the first audio mix to the second node and transmitting the second audio mix to the first node includes transmitting identity information of the first set of audio sources and the second set of audio sources, respectively, and node information of the first set of audio sources and the second set of audio sources is either expressly included in the identity information or derivable from the identity information so as to ascertained of the audio signal source among the plurality of received audio signal sources.

Claim 14. The distributed audio mixing system of claim 7, the art lacked as wherein the second transmitter is configured to continuously or periodically transmitting location information of the second set of audio sources as location of one or more audio sources of the second set of audio sources changes from a) the second node to the first node or b) the second node to a third node.  

	But the art disclose of such transmitter is configured to continuously or periodically transmitting location information of the second set of audio sources as location of one or more audio sources of the second set of audio sources changes from locations (col.4 line 7-30 & col.5 line 28-55). Thus, one of the ordinary skills in the art could have modified such prior art by adding the receiver or a second receiver is configured to continuously or periodically receive location information so as to be ascertained of the audio signal source at designated location.

The claim(s) 27-28 which in substance disclose the similar feature as in claim(s) 19-20 have been analyzed and rejected accordingly. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7, 9, 12, 21, 23, 26 is/are rejected under 35 U.S.C. 102 a (1) as being anticipated by Silfvast et al. (US 9,514,723 B2).

7. A distributed audio mixing system, comprising: a first audio mixer disposed at a first node and configured to process or control processing of a first set of audio sources according to a set of parameters to produce a first audio mix (fig.2 (202); fig.3 (326); fig.5 (504); col.9 line 15-30);  a second audio mixer disposed at a second node and configured to process or control processing of a second set of audio sources according to the set of parameters to produce a second audio mix (fig.2 (204/206); fig.3 (326); fig.5 (504); col.9 line 15-30); a first transmitter disposed at the first node and configured to transmit the first audio mix to the second node & a second transmitter disposed at the second node and configured to transmit the second audio mix to the first node (fig.5 (NW); col.4 line 15-35 & col.9 line 10-25/each apparatus has such network to receive sub audio mixes); the first audio mixer or another audio mixer disposed at the first node configured to sum the first audio mix to the second audio mix to obtain a final audio mix & and the second audio mixer or another audio mixer disposed at the second node configured to sum the second audio mix to the first audio mix to obtain the final audio mix (fig.2 (202-206); col.5 line 1-12/the submix from remote is sent to mixer for mixing with other mixers).  


Claim 9, the distributed audio mixing system of claim 7, wherein the first transmitter and the second transmitter are configured to transmit the first audio mix to the second node and the transmitting the second audio mix to the first node, respectively, using a data reduction audio compression codec encoder/decoder (fig.5 (510); col.4 line 15-35 & col.9 line 10-25 & col.15 line 35-67/data reduction to implement the audio compression codec associated for the sub-mix signal at each received node).  

12. The distributed audio mixing system of claim 7, comprising: one or more translators configured to, prior to or after the set of parameters is transmitted from the first node to the second node, translate a first version of the set of parameters as produced by the audio mixer or other equipment at the first node to a second version of the set of parameters usable by equipment at the second node locations (col.11 line 50-67).    

21. A distributed audio mixing method, the method comprising: transmitting a set of parameters to a first node and to a second node (fig.3 (328); fig.2 (202-206); fig.5 (network); col.4 line 15-35 & col.9 line 10-25); at the first node, processing a first set of audio sources according to the parameters to produce a first audio mix & at the second node, processing a second set of audio sources according to the parameters to produce a second audio mix  (fig.2 (202-206); fig.3 (326); fig.5 (504); col.9 line 15-30); transmitting the first audio mix to the second node and transmitting the second audio mix to the first node (fig.5 (NW); col.4 line 15-35 & col.9 line 10-25/each apparatus has such network to receive sub audio mixes); at the first node, summing the first audio mix to the second audio mix to obtain a final audio mix & and at the second node, summing the second audio mix to the first audio mix to obtain the final audio mix (fig.2 (202-206); col.5 line 1-12/the sub-mixed from remote is sent to mixer for mixing with other mixers).    

23. The distributed audio mixing method of claim 21, wherein the transmitting the first audio mix to the second node and the transmitting the second audio mix to the first node includes using a data reduction audio compression codec encoder/decoder (fig.5 (510); col.4 line 15-35 & col.9 line 10-25 & col.15 line 35-67/data reduction to implement the audio compression codec associated for the sub-mix signal at each received node).  


26. The distributed audio mixing method of claim 21, wherein the transmitting the set of parameters to the first node and to the second node includes translating a first version of the parameters as produced by equipment at the first node to a second version of the parameters usable by equipment at the second node (col.11 line 50-67).     

Claim(s) 10, 24 is/are rejected under 35 U.S.C. 102 a (1) as being anticipated by Silfvast et al. (US 9,514,723 B2).

Claim 10. The distributed audio mixing system of claim 7, but the art never specify as wherein the final audio mix obtained at the first node is not identical to the final audio mix obtained at the second node, but any differences between the final audio mix obtained at the first node and the final audio mix obtained at the second node are imperceptible to a human auditory system in a normal or typical range. 

	But the art disclose of various final audio mix at the various nodes may be distinct/customized as hererein (col.154 line 55-67 & col.15 line 10-20 & col.5 line 1-12), thus, one of the ordinary skills in the art could have implement the customization of the mix and submixed output by adding such  final audio mix obtained at the first node is not identical to the final audio mix obtained at the second node, but any differences between the final audio mix obtained at the first node and the final audio mix obtained at the second node are imperceptible to a human auditory system in a normal or typical range for same expected result so as to render the appropriate final output mixed according to the particular local nodes and output devices associated therewith. 

The claim(s) 24 which in substance disclose the same feature as in claim (s) 10 has been analyzed and rejected accordingly. 

Claim(s) 11, 25 is/are rejected under 35 U.S.C. 102 a (1) as being anticipated by Silfvast et al. (US 9,514,723 B2) and Bosley et al. (US 8,600,951 B2).


11. The distributed audio mixing system of claim 7, wherein the first node and the second node are part of an N number of nodes, where N is larger than two (fig.2/4; col.12 line 1-15).

	But the art never specify of such aspect wherein the N number of nodes are interconnected using a hypercube topology or at least a partial hypercube topology such that a resulting number of interconnects is less than N2.  But it shall be noted the prior art as in Bosley et al. disclose of such specific N number of nodes are interconnected using a hypercube topology or at least a partial hypercube topology such that a resulting number of interconnects is less than N2   (fig.2-3; col.6 line 55- col.7 line 15). Thus, one of the ordinary skills in the art could have modified the art by adding such specific N number of nodes are interconnected using a hypercube topology so as to enable such network connect along multiple dimension for easy splitting. 


Claim(s) 25 which in substance disclose  the same limitation as in 11 has been analyzed and rejected accordingly. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISLER PAUL/Primary Examiner, Art Unit 2654